Citation Nr: 1637370	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to an increased rating for dermatopathy secondary to diabetes mellitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus type II with hypertension and erectile dysfunction, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.   

Separately, in a March 2014 rating decision, the RO denied an earlier effective date for the grant of service connection for coronary artery disease.  The Veteran submitted a notice of disagreement (NOD) with this decision.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  As VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.

On an October 2009 notice of disagreement the Veteran's attorney requested that the Veteran be awarded TDIU.  The issue of entitlement TDIU is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been included on the title page of this decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his coronary artery disease, his dermatopathy, his diabetes mellitus with hypertension and erectile dysfunction, and his peripheral neuropathy of the lower extremities.  The Board notes that the Veteran has not had a VA examination of these disabilities since February 2009.  Additionally there is some indication that these disabilities may have increased in severity since the February 2009 VA examination.  In particular a June 2015 private record noted a skin lesion of the right temple and indicated that the Veteran's diabetes mellitus was uncontrolled.  Additionally, a June 2016 private examination report indicates that the Veteran presented with lifestyle-limiting new onset angina and difficult to control hypertension, despite three medications.  Accordingly, the Veteran's increased rating claims must be remanded for new VA medical examinations in order to determine the current nature and extent of these disabilities.  

The Board notes that the most recent VA medical record in the Veteran's file is dated June 1, 2012.  The Veteran's updated VA treatment records should be obtained and considered.  

A June 2007 private treatment record noted that the Veteran reported bilateral arm tingling.  On VA examination in August 2005 the Veteran reported tingling and numbness of the hands and fingers.  A February 2009 deferred rating decision indicated that the Veteran should be provided a VA examination regarding whether he had peripheral neuropathy of the upper extremities due to diabetes.  Although the Veteran was provided a VA examination in February 2009, the VA examiner did not discuss whether or not the Veteran had peripheral neuropathy of the upper extremities.  The Veteran must be provided a VA examination in which the examiner states whether the Veteran had peripheral neuropathy of the upper extremities, and, if so, opine whether such is secondary to any of the Veteran's service-connected disabilities.  

The TDIU issue must be remanded because it is inextricably intertwined with the increased rating claims and they must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:


1.  Obtain copies of the Veteran's VA treatment records dated from June 2, 2012 to present. 

2.  Contact the Veteran and his representative and request that they either authorize for release or personally submit all private treatment records in his possession, not previously submitted, that are relevant to the Veteran's claims on appeal, if any.  Attempt to obtain any records identified with the appropriate authorization provided.  All actions to obtain the records should be documented.

3.  When the above actions have been completed, afford the Veteran appropriate VA examinations to determine the current nature, extent, and severity of his service-connected coronary artery disease, diabetes mellitus, hypertension, dermatopathy, and lower extremity peripheral neuropathy disabilities.  The claims file should be made available to and reviewed by the examiners.

The peripheral neuropathy examiner must discuss the Veteran's prior complaints of tingling in the arms and hands and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has peripheral neuropathy of either upper extremity that is caused or aggravated by any of the Veteran's service-connected disabilities, including diabetes mellitus.  

4.  Following completion of all indicated development, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the August 2012 statement of the case.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

